DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 2/8/2019.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sautron (US 2018/0057170).

As to claim 1 Sautron discloses a method of controlling air flow in an environmental control system (ECS), comprising:
receiving a target total flow value (bleed air demand (para 0035)) and a combined flow measurement (Alternatively, the memory 64 can include a database or lookup table such that a proportional supplying values related to the low pressure or high pressure bleed airflows 66, 68 can be determined in response to the controller module 60 receiving a set or subset of sensor 28 readings, measurements, or the like.) at an outer control loop module (60);
determining a first air flow reference value ( the reference value is interpreted to be the difference between the measured value  and that target flow) based on the target total flow value and the combined flow measurement using the outer control loop module; (this value is used below called the demand value and it is disclosed that if the threshold/target value is not reached the valve is controlled to achieve that threshold/target)
communicating the first air flow reference value ( the reference is the difference between the target and the demanded, it is communicated in order to control the valve based on paragraph 0044) to an inner control loop module (60);
determining a flow control valve command based at least in part on the first air flow reference value using the (the command value is the value used to control the valve so the reference becomes the target or threshold value) inner control loop module; and
communicating the flow control valve command to a flow control valve operatively associated with the inner control loop module to control air flow through a first air conduit (72) and a second air conduit(70) of the ECS.
the controller module 60 can operate the second controllable valve 50 based on a bleed air demand including a desired or demanded pressure of the output airflow stream 74. If the pressure of the output airflow stream 74, as sensed by a sensor 28, is below or less than a threshold, demanded, or desired pressure, the second controllable valve 50 can operably opened to provide or allow a portion or additional high pressure bleed airflow 68 to the turbo air cycle machine 38.


As to claim 2 Sautron discloses the method as recited in claim 1, further comprising changing air flow through both the first air conduit (72) and the second air conduit (70) using the flow control valve (45 or 50).

As to claim 3 Sautron discloses the method as recited in claim 1, wherein receiving the combined flow measurement comprises receiving a measurement of ECS output air flow to an aircraft cabin (the sensor set 28 just before the ECS in figure 3 determines the output to the cabin). (Paragraph 0015).

As to claim 4 Sautron discloses the method as recited in claim 1, wherein receiving the combined flow measurement comprises receiving a first air flow measurement ( sensors 28 near the flow 72) and a second air flow measurement (sensors 28 near the flow 70), the method further comprising adding the first air flow measurement to the second air flow measurement. (Paragraph 0036, 39, 40).
For example, the controller module 60 or processor 62 can include predetermined, known, expected, estimated, or calculated values for the set of airflows 66, 68, 70, 72, 74 traversing the bleed air system 20.

As to claim 5 Sautron discloses the method as recited in claim 1, wherein the combined flow measurement indicates air flow through a bleed air conduit (74) and an ambient air conduit of the ECS (48).

As to claim 6 Sautron discloses the method as recited in claim 1, further comprising:
receiving a first air flow at the first air conduit (72);
receiving a second air flow at the second air conduit 70);
combining the first air flow and the second air flow within the ECS (48); and communicating the combined first air flow and the second air flow system to an enclosure as an ECS output flow (28). (Paragraph 0033).

As to claim 7 Sautron discloses the method as recited in claim 6, wherein the first air flow is a bleed air flow (136), wherein the second air flow is an ambient air flow (134).

As to claim 10 Sautron discloses an environmental control system, comprising: 
a first air conduit (70) and a second air conduit (72); 
a turbine (40) in fluid communication with the first air conduit (70); 
a compressor (42) in fluid communication with the second air conduit (72), 
wherein the compressor is operatively associated with the turbine (shown in figures); 
a flow control valve (50) arranged along the first air conduit; 
and a controller (60) having an inner control loop module cascaded with an outer control loop module, 
the controller operatively connected to the flow control valve and responsive to instructions recorded on a memory to: 
receive a target total flow value (76) and a combined flow measurement at the outer control loop module (28); 
determine a first air flow reference value based on the target total flow value (76) and the combined flow measurement (28) using the outer control loop module; ( the reference value in this case is the difference between the measurement  28 entering the ECS and the target value 76 sent to the controller from the ESC)
communicate the first air flow reference value to the inner control loop module; (it is an internal communication within the controller 60) 
determine a flow control valve command based at least in part on the first air flow reference value using the inner control loop module; and 
communicate the flow control valve command to the flow control valve.
the controller module 60 can operate the second controllable valve 50 based on a bleed air demand including a desired or demanded pressure of the output airflow stream 74. If the pressure of the output airflow stream 74, as sensed by a sensor 28, is below or less than a threshold, demanded, or desired pressure, the second controllable valve 50 can operably opened to provide or allow a portion or additional high pressure bleed airflow 68 to the turbo air cycle machine 38.


As to claim 11 Sautron discloses the environmental control system as recited in claim 10, further comprising a compressor section of a gas turbine engine connected to the first air conduit by a bleed valve (50).

As to claim 12 Sautron discloses the environmental control system as recited in claim 10, further comprising an ambient air intake (134) connected to the second air conduit (172).
As to claim 13 Sautron discloses the environmental control system as recited in claim 10, further comprising a union (144) connecting the second air conduit to the first air conduit.

As to claim 14 Sautron discloses the environmental control system as recited in claim 13, wherein the turbine (40) has a turbine outlet (56), wherein the union (44, 144) is arranged downstream of the turbine outlet (56).

As to claim 15 Sautron discloses the environmental control system as recited in claim 13, wherein the compressor (42) has a compressor outlet (54), wherein the union (44,144) is arranged downstream of the compressor outlet (54).

As to claim 16 Sautron discloses the environmental control system as recited in claim 13, further comprising a combined flow sensor (28) arranged between the union (44) and an enclosure connected to the ECS.

As to claim 17 and 20 Sautron discloses the environmental control system as recited in claim 13, further comprising:
a first air flow sensor (28 after the turbine outlet) in communication with the first air conduit (70), the first air sensor arranged to provide a first air flow (paragraph 0015) measurement of a first air flow in the first air conduit; and
a second air flow sensor (28 after the compressor outlet)  in communication with the second air conduit (72), the second air flow sensor (28) 
wherein the instructions further cause the controller to provide the combined flow measurement to the outer control module by adding the first air flow measurement to the second air flow measurement. (paragraph 0039
For example, the controller module 60 or processor 62 can include predetermined, known, expected, estimated, or calculated values for the set of airflows 66, 68, 70, 72, 74 traversing the bleed air system 20.

As to claim 18 Sautron discloses the environmental control system as recited in claim 10, further comprising a first air flow sensor (28 after the turbine outlet)  in communication with the first air conduit (70) and arranged provide the first air flow measurement to the inner control module (60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron (US 2018/0057170) as applied to claim1 and 10 above, and further in view of Franco et al. (US 2018/0065752).

As to claim 8, 9 and 19 they all require an algorithm to be within the programing.  The applicants specification does not disclose it being a special algorithm with a special formula.  But a general algorithm within the programming.  Sautron is silent to using algorithms but does disclose the controller does calculations (paragraph 0039).  Franco discloses that it is known in an Air condition air flow control system such as that of both Sautron and Franco to use an algorithm within the programing as part of the calculations (paragraph 0041).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a general algorithm/formula within the controller as . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to air condition control is included in the attached 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747